Citation Nr: 0941080	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  09-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
calculated amount of $873.59 in educational benefits, to 
include the question of the timeliness of the Veteran's 
waiver request.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 2004 to July 
2005.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2008 decision of 
the Department of Veterans Affairs (VA) Debt Management 
Center in Fort Snelling, Minnesota.  The Veteran's claim is 
now in the jurisdiction of the Regional Office (RO) in 
Louisville, Kentucky.

As will be discussed below, the Board finds that the 
Veteran's request for a waiver was timely.  Therefore, the 
underlying issue of entitlement to a waiver of overpayment is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In June 2004, the Veteran was awarded VA educational 
assistance benefits for his enrollment at Jefferson Community 
College beginning in August 2004.  

2.  On November 5, 2004, the Veteran began a period of active 
duty military service which continued until July 29, 2005.

3.  On November 20, 2004, the RO sent correspondence to the 
Veteran's address of record informing him of his indebtedness 
in the calculated amount of $873.59, his right to request a 
waiver of this indebtedness, and the 180 day time limit for 
filing an application for waiver.  

4.  On June 27, 2008, the RO sent correspondence to the 
Veteran informing him of his indebtedness in the calculated 
amount of $873.59.  

5.  On August 7, 2008, the RO received the Veteran's request 
for waiver of recovery of the overpayment.

6.  The delay in the Veteran's receipt of the notification of 
indebtedness was due to circumstances beyond the Veteran's 
control; notice of the overpayment was not sent to the 
Veteran's until after his deployment had begun, and he did 
not actually receive notice of the overpayment until his 
receipt of the June 27, 2008 notification letter.


CONCLUSION OF LAW

The request for waiver of recovery of overpayment of VA 
educational assistance benefits in the original calculated 
amount of $873.59 was timely filed.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963 (b)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, Veterans Claims Assistance Act of 2000 (VCAA) 
notice is not required because the issue presented involves a 
claim for waiver of recovery of overpayment of VA benefits.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding 
that the notice and duty to assist provisions of the VCAA do 
not apply to waiver of recovery matters, as Chapter 53, Title 
38, United States Code, contains notice provisions).  All 
evidence needed for an equitable determination in the instant 
appeal has been obtained; therefore, the Veteran is not 
prejudiced by the determination below.

In June 2004, the Veteran was awarded VA educational 
assistance benefits based on his enrollment at Jefferson 
Community College beginning in August 2004.  

On November 5, 2004, the Veteran was called up for active 
duty military service which continued until July 29, 2005.

In the November 2008, the RO indicates that on November 20, 
2004, correspondence informing the Veteran of his 
indebtedness calculated in the amount of $873.59, his right 
to request a waiver of this indebtedness, and the 180 day 
time limit for filing an application for waiver was sent.  A 
copy of the letter is not in the claims folder.  

On June 27, 2008, the RO sent correspondence to the Veteran 
informing him of his indebtedness in the calculated amount of 
$873.59.  On August 7, 2008, the RO received the Veteran's 
request for waiver of recovery of the overpayment.

In the September 2008 decision by the Committee on Waivers 
and Compromises of the VA Debt Management Center, the 
Veteran's claim for waiver of recovery of an overpayment in 
the original calculated amount of $873.59 was denied, on the 
basis that the Veteran did not file a timely waiver request.  
The Committee noted that the Veteran was notified of his 
indebtedness, his right to request a waiver of this 
indebtedness, and the 180 day time limit for filing an 
application for waiver by the November 20, 2004 letter.  
Accordingly, the Committee found the August 2008 request for 
waiver was untimely.

In his statements filed herein and in testimony before the 
Board, the Veteran indicated that he did not learn of this 
debt until receiving the RO's June 27, 2008 letter.  He 
testified that he was called up to active duty on November 5, 
2004, and that upon the end of his tour of duty on July 29, 
2005, he did not return to his former address of record as he 
was in the process of going through a divorce.  

A request for waiver of indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  The 180-day 
period may be extended if the individual requesting waiver 
demonstrates that as a result of an error by either VA or 
postal authorities or due to other circumstances beyond the 
debtor's control that there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay 
in the receipt of the notice of indebtedness is 
substantiated, the 180-day period is computed from the date 
of the requester's actual receipt of the notice of 
indebtedness.  Id.

The Veteran argues that he failed to receive timely notice of 
this debt due to his having been called up to active duty 
service.  The record does not contain a copy of the November 
20, 2004 letter.  See United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  Nevertheless, the Veteran's 
report of separation, Form DD 214, reveals that he served on 
active duty from November 5, 2004 to July 29, 2005.  Thus, he 
had been called up to active duty by the time the RO 
indicates the notice letter was sent, and the Board finds the 
Veteran's testimony in this matter concerning when he 
actually received notice of the indebtedness in this matter 
to be credible.

Accordingly, given the evidence, and affording the Veteran 
all reasonable doubt, the Board concludes that the Veteran 
did not receive notification of the creation of the 
overpayment due to circumstances beyond his control.  38 
C.F.R. § 1.963(b)(2); see also 38 U.S.C.A. § 5107(b) (West 
2002).  Further, once the Veteran received actual 
notification, he filed a timely request for waiver within the 
180 day period.  


ORDER

The Veteran's request for waiver of recovery of the 
overpayment in the calculated amount of $873.59 was timely 
filed; therefore, the appeal is granted to this extent and to 
this extent only.


REMAND

In light of the foregoing decision, it is now incumbent upon 
the RO to determine whether a waiver should be granted in 
accordance.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965 
(2008).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be provided the 
opportunity to provide a current 
financial status report (VA Form 4-5655).

2.  After undertaking any additional 
development warranted by responses of the 
Veteran, the RO must adjudicate the claim 
of entitlement to waiver of overpayment 
in the amount of $879.59, to include 
consideration of whether the debt was 
properly created, and whether, in light 
of updated financial information, 
repayment of the overpayment of $873.59 
would be an undue hardship.  The Veteran 
and his representative must be provided 
with a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
further appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


